
	
		II
		110th CONGRESS
		1st Session
		S. 2421
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2007
			Mr. Schumer (for himself
			 and Mr. Brownback) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  benefits to individuals who have been wrongfully incarcerated.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Wrongful Convictions Tax Relief
			 Act of 2007.
		2.Exclusion for
			 wrongfully incarcerated individuals
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139A the following
			 new section:
				
					139B.Certain
				amounts received by wrongfully incarcerated individuals
						(a)Exclusion from
				gross incomeGross income shall not include—
							(1)in the case of
				any wrongfully incarcerated individual, any civil damages, restitution, or
				other monetary award (including compensatory or statutory damages and
				restitution imposed in a criminal matter) relating to the incarceration of such
				individual for the covered offense for which such individual was convicted,
				and
							(2)in the case of a
				qualified wrongfully incarcerated individual, the first $50,000 ($75,000 in the
				case of a joint return) of income received by such individual in any taxable
				year beginning after December 31, 2007.
							(b)Limitation
				relating to income exclusion
							(1)In
				generalThe exclusion under subsection (a)(2) shall not apply to
				any qualified wrongfully incarcerated individual in any taxable year if an
				exclusion has been allowed for such individual under this section for the
				number of preceding taxable years equal to the lesser of—
								(A)15 years,
				or
								(B)the number of
				years during which the qualified wrongfully incarcerated individual served a
				sentence of imprisonment for the covered offense for which such individual was
				convicted.
								(2)RoundingFor
				purposes of paragraph (1)(B), if the number of years for which a qualified
				wrongfully incarcerated individual served a sentence of imprisonment is not a
				multiple of 1, the number of years shall be rounded to the next lowest multiple
				of 1.
							(c)Wrongfully
				incarcerated individualFor purposes of this section—
							(1)In
				generalThe term wrongfully incarcerated individual
				means an individual—
								(A)who was convicted
				of a covered offense,
								(B)who served all or
				part of a sentence of imprisonment relating to that covered offense, and
								(C)(i)who was pardoned,
				granted clemency, or granted amnesty for that covered offense because that
				individual was innocent of that covered offense, or
									(ii)(I)for whom the judgment
				of conviction for that covered offense was reversed or vacated, and
										(II)for whom the indictment,
				information, or other accusatory instrument for that covered offense was
				dismissed or who was found not guilty at a new trial after the judgment of
				conviction for that covered offense was reversed or vacated.
										(2)Covered
				offenseThe term covered offense means any criminal
				offense under Federal or State law, and includes any criminal offense arising
				from the same course of conduct as that criminal offense.
							(d)Qualified
				wrongfully incarcerated individualFor purposes of this section,
				the term qualified wrongfully incarcerated individual means a
				wrongfully incarcerated individual who, except for the covered offense
				described in subsection (c)(1)(A), has never been convicted of a criminal
				offense under Federal or State law that is punishable by more than 1 year
				imprisonment.
						.
			(b)Conforming
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 139A the following new item:
				
					
						Sec. 139B. Certain amounts received by wrongfully incarcerated
				individuals.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning before, on, or after the date of the enactment of this
			 Act.
			3.Refundable
			 credit for employment taxes paid by wrongfully incarcerated
			 individuals
			(a)Allowance of
			 refundable creditSubpart C of part IV of subchapter A of chapter
			 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is
			 amended by redesignating section 36 as section 37 and by inserting after
			 section 35 the following new section:
				
					36.Employment
				taxes of wrongfully incarcerated individuals
						(a)In
				generalIn the case of a qualified wrongfully incarcerated
				individual, there shall be allowed as a credit against the tax imposed by this
				subtitle for the taxable year an amount equal to the sum of—
							(1)50 percent of the
				taxes imposed on the self-employment income of such individual under
				subsections (a) and (b) of section 1401 during the taxable year, plus
							(2)the taxes imposed
				on the wages received by such individual with respect to employment under
				subsections (a) and (b) of section 3101 during the taxable year.
							(b)Limitations
							(1)Dollar
				limitationThe total amount of wages and self-employment income
				taken into account under subsection (a) with respect to any individual shall
				not exceed $50,000.
							(2)Taxable year
				limitation
								(A)In
				generalThe credit under subsection (a) shall not be allowed with
				respect to any qualified wrongfully incarcerated individual in any taxable year
				if a credit has been allowed to such individual under this section for the
				number of preceding taxable years equal to the lesser of—
									(i)15 years,
				or
									(ii)the number of
				years during which the qualified wrongfully incarcerated individual served a
				sentence of imprisonment for the covered offense for which such individual was
				convicted.
									(B)RoundingFor
				purposes of subparagraph (A)(ii), if the number of years for which a qualified
				wrongfully incarcerated individual served a sentence of imprisonment is not a
				multiple of 1, the number of years shall be rounded to the next lowest multiple
				of 1.
								(c)Qualified
				wrongfully incarcerated individualFor purposes of this section,
				the term qualified wrongfully incarcerated individual has the
				meaning given to such term under section
				139B(d).
						.
			(b)Conforming
			 amendments
				(1)Section
			 1324(b)(2) of title 31, United States Code, is amended by inserting before the
			 period at the end , or enacted by the Wrongful Convictions Tax Relief Act of
			 2007.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the item relating to section 36 and
			 inserting the following:
					
						
							Sec. 36. Employment taxes of wrongfully incarcerated
				individuals.
							Sec. 37. Overpayments of
				tax.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			4.Reporting with
			 respect to wrongfully incarcerated individuals
			(a)Federal
			 courts
				(1)In
			 generalThe Director of the Administrative Office of United
			 States Courts shall report annually to the Secretary of the Treasury such
			 information with respect to individuals described in paragraph (2) as the
			 Secretary of the Treasury, in consultation with the Administrator, determines
			 is necessary for the administration of sections 36 and 139B of the Internal
			 Revenue Code of 1986.
				(2)Individuals
			 describedAn individual is described in this paragraph if such
			 individual is a wrongfully incarcerated individual (as defined under section
			 139B of the Internal Revenue Code of 1986)—
					(A)for whom the
			 judgment of conviction for that covered offense was reversed or vacated;
			 and
					(B)for whom the
			 indictment, information, or other accusatory instrument for that covered
			 offense was dismissed or who was found not guilty at a new trial after the
			 judgment of conviction for that covered offense was reversed or vacated.
					(b)Agreements with
			 StatesThe Secretary of the Treasury shall enter into agreements
			 with States under which a State will report to the Secretary not less
			 frequently than annually such information with respect to wrongfully
			 incarcerated individuals (as defined under section 139B of the Internal Revenue
			 Code of 1986) as the Secretary determines is necessary for the administration
			 of sections 36 and 139B of the Internal Revenue Code of 1986.
			
